Exhibit 10.1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

PATENT CROSS LICENSE AGREEMENT

BETWEEN

NVIDIA CORPORATION AND INTEL CORPORATION

This Patent License Agreement (“Agreement”) is entered into as of January 10,
2011 (“Effective Date”) by and between NVIDIA Corporation, a Delaware
corporation, having an office at 2701 San Tomas Expressway, Santa Clara,
California 95050 (“NVIDIA”), and Intel Corporation, a Delaware corporation,
having an office at 2200 Mission College Blvd., Santa Clara, California 95052
(“Intel”) (each of NVIDIA and Intel being a “Party” and together the “Parties”).

IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED HEREIN, THE
PARTIES AGREE AS FOLLOWS:

 

1. DEFINITIONS

 

1.1. “Capture Period” shall mean any time on or prior to March 31, 2017.

 

1.2. “Chipset License” shall mean the Chipset License Agreement entered into by
and between Intel and NVIDIA dated November 18, 2004, as amended by Amendment to
Chipset License Agreement dated December 22, 2010.

 

1.3. “Claims” shall mean all claims, including, without limitation,
counterclaims and cross-claims, actions, causes of action, costs, damages,
debts, demands, expenses, liabilities, losses, obligations, proceedings and
suits of every kind and nature, liquidated or unliquidated, fixed or contingent,
at law, in equity or otherwise, (including, without limitation, all claims that
have been or could have been asserted in the Litigation, all claims of patent
infringement and claims based on any antitrust or unfair competition laws), and
whether presently known or unknown, that either Party (or any of its
Subsidiaries) may have against the other Party (or any of its Subsidiaries,
directors or officers) for damages (whether compensatory, special, incidental,
consequential, punitive, exemplary or otherwise) or any other relief (including,
without limitation, injunctive relief, declaratory relief, rescission or
recissionary damages, interest, attorneys’ fees, costs, expenses or any other
form of legal or equitable relief).

 

1.4 “Embedded Flash Memory Products” shall mean non-volatile Integrated
Circuits: (i) that are electrically programmable and electrically erasable; and
(ii) whose primary function is not data storage.



--------------------------------------------------------------------------------

 

1.5. “Flash Memory Products” shall mean non-volatile Integrated Circuits capable
of storing data that are electrically programmable and electrically erasable,
provided that a product that is an Embedded Flash Memory Product shall not be
considered a Flash Memory Product.

 

1.6. “Information System Product” shall mean any active or passive circuit
element, apparatus, appliance, circuit assembly, computer, device, equipment,
firmware, microcode, housing, Integrated Circuit, instrumentality, material,
method, process, service, software, substrate or other means for calculating,
classifying, combining, computing, detecting, displaying, handling, hosting,
imaging, inputting, manifesting, measuring, modifying, networking, originating,
photographing, playing, printing, processing, providing, receiving, recording,
reproducing, retrieving, scanning, serving, storing, switching, transmitting or
utilizing data or other information for business, scientific, control or other
purposes, including components and subsystems thereof or supplies therefore.

 

1.7. “Integrated Circuit” shall mean an integrated unit comprising one or more
active and/or passive circuit elements associated on one or more substrates,
such unit forming, or contributing to the formation of, a circuit for performing
electrical functions (including, if provided therewith, housing and/or
supporting means).

 

1.8. “Intel Architecture Emulator” shall mean software, firmware, or hardware
that, through emulation, simulation or any other process, allows a computer or
other device that does not contain an Intel Compatible Processor, or a processor
that is not an Intel Compatible Processor, to execute binary code that is
capable of being executed on an Intel Compatible Processor.

 

1.9. “Intel Bus” shall mean a proprietary bus or other data path first
introduced by Intel during the Capture Period (a) that is capable of
transmitting and/or receiving information within an Integrated Circuit or
between two or more Integrated Circuits, together with the set of protocols
defining the electrical, physical, timing and functional characteristics,
sequences and control procedures of such bus or data path; and (b) to which
Intel has not granted a license nor committed to grant a license through its
participation in a government sponsored, industry sponsored, or contractually
formed group or any similar organization that is dedicated to creating publicly
available standards or specifications; and (c) which neither Intel nor any Intel
Subsidiary (during any time such Intel Subsidiary has met the requirements of
being a Subsidiary) has publicly disclosed without an obligation of
confidentiality to enable third parties to design integrated circuits that
connect to such bus or interconnect. Examples of buses to which Intel has
granted or committed to grant a license in connection with an organization set
forth in (b) include the PCI bus, the PCI Express bus, the USB bus and the AGP
bus.

 

1.10. “Intel Compatible Chipsets” shall mean one or more Integrated Circuits
that alone or together are capable of electrically connecting directly (with or
without buffering or pin reassignment) with an Intel Processor using one or more
buses at least one of which is an Intel Processor Bus to connect the Intel
Processor with any other device (or group of devices) including, without
limitation, Processors, input/output devices, networks, and memory.

 

-2-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

1.11. “Intel Compatible Compiler” shall mean a compiler that generates object
code that can, with or without additional linkage processing, be executed on any
Intel Processor.

 

1.12. “Intel Compatible Processor” shall mean any Processor that (a) can perform
substantially the same functions as an Intel Processor by compatibly executing
or otherwise processing (i) a substantial portion of the instruction set of an
Intel Processor or (ii) object code versions of applications or other software
targeted to run on an Intel Processor, in order to achieve substantially the
same result as an Intel Processor; or (b) is substantially compatible with an
Intel Processor Bus.

 

1.13. “Intel Licensed Product” shall mean any Intel product or service that
constitutes an Information System Product, that if sold, is sold, directly or
indirectly, by Intel as Intel’s own product (subject to the limitations set
forth in Section 3.4) and not on behalf of another.

 

1.14.

“Intel Processor” shall mean a Processor (a) first developed by, for or with
substantial participation by Intel or any Intel Subsidiary at any time prior to
or after the Effective Date, or (b) for which ownership of the architecture,
design or core has been purchased or otherwise acquired by Intel or any Intel
Subsidiary prior to the Effective Date, including without limitation the Intel®
8086, 80186, 80286, 80386, 80486, Celeron®, Pentium®, Core™ Solo T1300, Core™ 2
Duo E6850, Core™ 2 Duo E6400, Core™ Duo T2700, Core™ i3 370M, Core™ i5 430M,
Core™ i7 840QM, Atom™ Processor Z560, Atom™ Processor Z530P, Atom™ Processor
D525, StrongARM, XScale®, Xeon™, Itanium®, MXP, IXP, 80860 and 80960 processors
and microprocessor families, and the 8087, 80287, and 80387 math coprocessor
families. Notwithstanding anything else in this Agreement, the Parties
acknowledge that (i) the StrongARM and XScale® Processors are considered to be
Intel Processors only with respect to those portions of the Processors that are
Intel Proprietary Extensions, and (ii) unless Intel or an Intel Subsidiary
purchased or otherwise acquired ownership of the respective Third Party
Proprietary Processor prior to the Effective Date, no Third Party Proprietary
Processor shall be considered an Intel Processor. This does not amend or alter
in any way the rights that NVIDIA may or may not have under any other license
agreement with any licensor other than Intel or its Subsidiaries.

 

1.15. “Intel Processor Bus” shall mean an Intel Bus that is capable of
connecting an Intel Processor to another Intel Processor, to an Intel Compatible
Chipset or to a main memory or cache.

 

1.16. “Intel Proprietary Extensions” shall mean, for Intel StrongARM and XScale
Processors, a set of instructions first introduced by Intel or any Intel
Subsidiary that are extensions to a pre-existing instruction set first
introduced by a third party which is also implemented in such Intel Processor.

 

1.17. “Intel Proprietary Product” shall mean Intel Processors, Intel Compatible
Processors, Intel Architecture Emulators, Intel Compatible Compilers, Intel
Compatible Chipsets, any product that contains or implements any Intel Processor
Bus, and Flash Memory Products. For clarity, the presence of a Third Party
Proprietary Processor in a product that qualifies as an Intel Proprietary
Product in the absence of such Third Party Proprietary Processor shall not
prevent such product from being an Intel Proprietary Product.

 

-3-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

1.18. “Licensed Product” shall mean an NVIDIA Licensed Product or an Intel
Licensed Product as applicable.

 

1.19. “NVIDIA Licensed Product” shall mean any NVIDIA product or service that
constitutes an Information System Product, that if sold, is sold, directly or
indirectly, by NVIDIA as NVIDIA’s own product (subject to the limitations set
forth in Section 3.4) and not on behalf of another, provided that NVIDIA
Licensed Products shall not include any Intel Proprietary Products.

 

1.20. “Patents” shall mean all classes or types of patents other than design
patents (including, without limitation, originals, divisions, continuations,
continuations-in-part, extensions or reissues), and applications for these
classes or types of patents throughout the world (collectively “Patent Rights”)
that (a) are owned or controlled by the applicable Party or any of its
Subsidiaries or to which such entities have the right to grant licenses in each
case at any time on or after the Effective Date, and (b) have a first effective
filing date during the Capture Period and to the extent that the applicable
Party or its Subsidiaries has the right to grant licenses within and of the
scope set forth herein and without the requirement to pay consideration to any
third party (other than Subsidiaries or to its and their employees) for the
grant of a license under this Agreement.

 

1.21. “Person” shall mean a trust, corporation, partnership, joint venture,
limited liability association, unincorporated organization or other legal or
governmental entity.

 

1.22. “Processor” shall mean any Integrated Circuit or combination of Integrated
Circuits capable of processing digital data, such as a microprocessor or
coprocessor (including, without limitation, a math coprocessor, processor core,
graphics processor, or digital signal processor).

 

1.23. “Qualified Subsidiary” shall mean any Person, now or hereafter, in which a
Party owns or controls (either directly or indirectly) the following:

 

  (a) (i) an interest entitling such Party to receive more than fifty percent
(50%) of the profits and/or losses of such Person; and (ii) the requirement to
account for the interest in such Person using the consolidation method of
accounting under US GAAP; and

 

  (b) either of the following:

 

  (1) if such Person has voting shares (or other voting securities), more than
fifty percent (50%) of the outstanding shares (or other voting securities)
entitled to vote for the election of directors or similar managing authority; or

 

-4-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (2) if such Person does not have voting shares (or other voting securities),
more than fifty percent (50%) of the ownership interest that represents the
right to make decisions for such Person of the type and nature that would be
made by the holders of the voting shares (or other voting securities) of such
Person were such Person to have voting shares (or other voting securities).

A Person shall be deemed to be a Qualified Subsidiary under this Agreement only
so long as:

 

  (c) the Party owning or controlling the interest required under subsection
(a) above has not contractually or otherwise agreed to forfeit, assign or
otherwise alienate any part of its share of the profits or losses distributed by
the entity except payments, transfers or distributions not associated with any
conduct described in (d) below (e.g., dividends paid or committed to be paid to
shareholder base, liquidation preferences granted or paid with respect to
certain classes of securities, repayment of debt); and

 

  (d) the Party owning or controlling the shares, securities, or other ownership
interest required under subsections (b)(1) or (b)(2) above has not contractually
or otherwise surrendered, limited, or in any other way constrained in any
material respect its authority to elect the managing authority or make decisions
for the entity; and

 

  (e) all requisite conditions of being a Qualified Subsidiary are met.

For the sake of clarification only, the Parties acknowledge and agree that bona
fide employee profit-sharing plans and bona fide arrangements, such as,
incentive plans and executive bonuses shall not constitute an agreement to
forfeit or transfer a Party’s share of profits pursuant to subsection (c) above.

 

1.24. “Subsidiary” shall mean any Person, now or hereafter existing, in which a
Party owns or controls (either directly or indirectly) any of the following:

 

  (a) the combination of (i) the direct or indirect interest or right sufficient
to receive more than fifty percent (50%) of the profits and/or losses of a
Person; and (ii) the requirement to account for the interest in such Person
using the consolidation method of accounting under US GAAP; or

 

  (b) if such Person has voting shares (or other voting securities), more than
fifty percent (50%) of the outstanding shares (or other voting securities)
entitled to vote for the election of directors or similar managing authority; or

 

  (c) if such Person does not have voting shares (or other voting securities),
more than fifty percent (50%) of the ownership interest that represents the
right to make decisions for such Person of the type and nature that would be
made by the holders of the voting shares (or other voting securities) of such
Person were such Person to have voting shares (or other voting securities).

 

-5-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

A Person shall be deemed to be a Subsidiary under this Agreement only during the
time that the requisite conditions of being a Subsidiary are met.

 

1.25. “Third Party Proprietary Processor” shall mean a Processor architecture,
Processor design or Processor core (including the instruction set natively
supported by such architecture, design or core) that (a) is not an Intel
Compatible Processor, and (b) was first developed and introduced (whether
through offer for sale or offer for license) by ARM Holdings PLC, or any of its
Subsidiaries, or any other third party. A Third Party Proprietary Processor as
defined above shall remain a Third Party Proprietary Processor regardless of
what Intel or any Intel Subsidiary may do with such Third Party Proprietary
Processor after its introduction.

 

1.26. “US GAAP” shall mean United States Generally Accepted Accounting
Principles.

 

2. MUTUAL RELEASES

 

2.1 Intel’s Release of NVIDIA. As of the Effective Date, and by operation of
this Agreement, Intel, on behalf of itself and its Subsidiaries, hereby fully,
finally and forever releases, quitclaims, relinquishes and discharges all Claims
that Intel or any of its Subsidiaries ever had, now has, or in the future may
have against NVIDIA or any of its Subsidiaries, its past and present directors
and officers and its predecessors, successors and assigns, whether known or
unknown, on account of any action, inaction, matter, thing or event, that
occurred or failed to occur at any time through to and including the Effective
Date.

 

2.2 NVIDIA’s Release of Intel. As of the Effective Date, and by operation of
this Agreement, NVIDIA, on behalf of itself and its Subsidiaries, hereby fully,
finally and forever releases, quitclaims, relinquishes and discharges all Claims
that NVIDIA or any of its Subsidiaries ever had, now has, or in the future may
have against Intel or any of its Subsidiaries, its past and present directors
and officers and its predecessors, successors and assigns, whether known or
unknown, on account of any action, inaction, matter, thing or event, that
occurred or failed to occur at any time through to and including the Effective
Date. Additionally, nothing in this Agreement is intended to or shall be
construed to amend Intel’s November 2, 2010 settlement with the Federal Trade
Commission (or any subsequent modifications thereof).

 

2.3 Known and Unknown Claims. Each Party, on behalf of itself and its
Subsidiaries, expressly waives the benefits of any statutory provision or common
law rule that provides, in sum or substance, that a release does not extend to
claims that the Party does not know or expect to exist in its favor at the time
of executing the release, which if known by it, would have materially affected
its settlement with the other Party. In particular, but without limitation, each
Party expressly waives the provisions of California Civil Code § 1542, which
reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

-6-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

2.4 Dismissal of the Litigation. Immediately upon execution of this Agreement by
both Parties, both Parties shall cause to be filed in the Delaware Court of
Chancery a Stipulation for Dismissal with Prejudice of the Litigation, with each
Party to bear its own fees and costs, with a Proposed Order of Dismissal in the
form attached hereto as Exhibit A. Each Party shall take reasonable steps to
promptly secure the execution of the Proposed Order of Dismissal by the Delaware
Court of Chancery.

 

2.5 Covenant Not to Sue. The Parties expressly understand that both direct and
indirect breaches of this Section 2 are precluded. Therefore, each Party, on
behalf of itself and its Subsidiaries, agrees that such Party and each of its
Subsidiaries will not institute or prosecute, against the other, any action or
other proceeding based in whole or in part upon any Claims released by this
Agreement. Further, each Party, on behalf of itself and its Subsidiaries, agrees
that such Party and each of its Subsidiaries will not authorize or solicit the
commencement or prosecution against the other Party or any of its Subsidiaries
of any action or other legal proceeding based in whole or in part upon any
Claims released by this Agreement.

 

3. GRANT OF RIGHTS

 

3.1. NVIDIA License to Intel. Subject to the terms and conditions of this
Agreement, NVIDIA on behalf of itself and its Subsidiaries hereby grants to
Intel and its current and future Qualified Subsidiaries a non-exclusive,
non-transferable, worldwide license, without the right to sublicense, under
NVIDIA’s Patents to:

 

  (a) make, use, sell (directly and/or indirectly), offer to sell, import and
otherwise dispose of all Intel Licensed Products; and

 

  (b) make, have made (subject to the limitations set forth in Section 3.3), use
and/or import any equipment and practice any method or process for the
manufacture, use, import and/or sale of Intel Licensed Products; and

 

  (c) have made (subject to the limitations set forth in Section 3.3) Intel
Licensed Products by another manufacturer for supply solely to Intel and/or its
Qualified Subsidiaries for use, import, sale, offer for sale or disposition by
Intel and/or its Qualified Subsidiaries pursuant to the license granted above in
Section 3.1(a).

 

3.2. Intel License to NVIDIA. Subject to the terms and conditions of this
Agreement, Intel on behalf of itself and its Subsidiaries hereby grants to
NVIDIA and its current and future Qualified Subsidiaries a non-exclusive,
non-transferable, worldwide license, without the right to sublicense, under
Intel’s Patents to:

 

  (a) make, use, sell (directly and/or indirectly), offer to sell, import and
otherwise dispose of all NVIDIA Licensed Products; and

 

-7-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (b) make, have made (subject to the limitations set forth in Section 3.3), use
and/or import any equipment and practice any method or process for the use,
import and/or sale of all NVIDIA Licensed Products; and

 

  (c) have made (subject to the limitations set forth in Section 3.3) NVIDIA
Licensed Products by another manufacturer for supply solely to NVIDIA and/or its
Qualified Subsidiaries for use, import, sale, offer for sale or disposition by
NVIDIA and/or its Qualified Subsidiaries pursuant to the license granted above
in Section 3.2(a).

For clarity, (i) the license granted to Intel under Section 3.1(a) includes the
right of customers of Intel to use, sell, offer for sale, or otherwise dispose
of Intel Licensed Products worldwide, and (ii) the licenses granted to NVIDIA
under Sections 3.2(a) include the right of customers of NVIDIA to use, sell,
offer for sale, or otherwise dispose of NVIDIA Licensed Products worldwide, in
each case, regardless of the jurisdiction in which such Licensed Products were
first sold or manufactured, to the same extent that the Patent Rights of the
licensor Party in such Licensed Product would be deemed to have been exhausted
under United States law if such Licensed Products were first sold in the United
States.

 

3.3. Have Made Rights.

 

  (a) Each Party’s rights to have Licensed Products manufactured for it by third
parties under the licenses granted under Sections 3.1 and 3.2 above shall apply
only when (i) the designs, specifications and working drawings (individually and
collectively “Product Specifications”) for the manufacture of such a product to
be manufactured by such third party are furnished to the third party
manufacturer by the Party licensed under this Agreement (“Licensed Party”) and
(ii) the Product Specifications are not originally provided by the third party
manufacturer to the Licensed Party unless the Licensed Party also has
unrestricted ownership of such design.

 

  (b) The parties understand and acknowledge that a Party’s Licensed Products
may consist of software, and that software is often distributed to end users by
providing a single master copy of such software to a distributor, replicator,
VAR, OEM or other agent and authorizing such agent to reproduce such software in
substantially identical form and distribute it as a product of the providing
Party. Accordingly, the parties agree that the licenses granted in this
Section 3 are intended to apply to the reproduction and subsequent distribution,
as a product of the providing Party, of such software Licensed Products in
substantially identical form by such authorized agent.

 

  (c) Upon written request of the Party to this Agreement that grants the
relevant license to the Licensed Party (“Requesting Party”), the Licensed Party
shall, within thirty (30) days of receiving such request, inform the Requesting
Party in writing whether, and if so to what extent, any manufacturer identified
by the Requesting Party is manufacturing any Licensed Product for the Licensed
Party pursuant to the “have made” rights granted under this Agreement.

 

-8-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

3.4. Clarification Regarding Patent Laundering. The Parties understand and
acknowledge that the licenses granted hereunder are intended to cover only the
products of the two Parties to this Agreement, and are not intended to cover
manufacturing activities that either Party may undertake on behalf of third
parties (patent laundering activities). Similarly, the licenses provided under
this Agreement are not intended to cover services provided by the parties to the
extent that such services are provided to or on behalf of a third party using
tangible or intangible materials provided by or on behalf of the third party.
Accordingly, by way of clarification, the following guidelines are provided to
aid the determination of whether a Party’s product is a Licensed Product as
defined herein or whether such product is disqualified from being a Licensed
Product because circumstances surrounding the manufacture of the product suggest
patent laundering.

 

  (a) Products of either Party (including, without limitation, Application
Specific Integrated Circuits “ASICs”) that otherwise meet the definition of
Licensed Product are disqualified as Licensed Products if such products are
manufactured on behalf of a third party from designs received in a substantially
completed form from a third party for resale to or on behalf of that Party.

 

  (b) Products of either Party (including, without limitation, ASICs) that
otherwise meet the definition of Licensed Product are not disqualified as
Licensed Products under the prohibition against patent laundering set forth in
this Section 3.4 if the Party hereto selling or otherwise disposing of such
product owns the design of such product and is under no obligation that
restricts the sale of such product.

Notwithstanding anything contained in this Section 3.4 to the contrary, the
provisions set forth in Section 3.4(a) and 3.4(b) that disqualify products
manufactured by a Party or its Qualified Subsidiary from falling within the
definition of Licensed Product shall not apply to manufacturing methods and
processes that a Party or its Qualified Subsidiary may employ in the manufacture
of foundry products for its foundry customers.

 

3.5. Licenses and Subsidiaries.

 

  (a) Intention for Subsidiaries to be Bound.

 

  (1) Except as expressly set forth herein, the parties intend that this
Agreement shall bind and apply to all of each Party’s Subsidiaries and the
Patents held thereby. The parties agree that to the extent they are not already
bound, each Party shall use reasonable and diligent efforts to ensure that all
such Subsidiaries are bound by the terms of this Agreement.

 

  (2)

Each Party agrees to take all steps that are reasonable and in good faith under
the circumstances to ensure that all Patents directed to inventions that are
made by its employees and/or Patents directed to inventions that are made by its
contractors during performance of

 

-9-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

work paid for by the Party, in each case, either alone or in conjunction with
the employees and/or contractors of one or more of its Subsidiaries or third
parties (to the extent legally possible) are licensed under this Agreement. Each
Party further agrees to take all steps that are reasonable and in good faith
under the circumstances to ensure that all Patents directed to inventions that
are made in substantial part using funding provided directly or indirectly by
that Party and/or its Subsidiaries are licensed under this Agreement.

 

  (3) Notwithstanding the foregoing, however, both parties understand and intend
that there are circumstances in which a Party could reasonably agree in good
faith with an independent third party that the Party would not have rights to
license and/or enforce Patents directed to inventions developed in conjunction
with employees and or contractors of such third party. For example, both parties
understand that it could be reasonable under the circumstances for a Party to
agree in good faith not to have rights to license and/or enforce Patents
directed to inventions that arise out of: (i) bona fide joint development
projects based in substantial part on the pre-existing technology of an
independent third party; (ii) bona fide joint development projects undertaken
with the significant assistance of the employees and/or contractors of an
independent third party; or (iii) bona fide development projects funded in
substantial part by and for the benefit of a state or federal government or a
university.

 

  (4) Either Party to this Agreement shall have the right to request a written
confirmation or denial from the other Party to this Agreement that a specific
Subsidiary is (or is not) bound by this Agreement. A Party receiving such a
request shall provide such written confirmation (including a full explanation in
support of such confirmation or denial) within thirty (30) days after the
receipt of the request.

 

  (b) In the event that neither a Party nor any of its Subsidiaries has the
right to grant a license under any particular patent right of the scope set
forth herein, then the license granted herein under such Patent shall be of the
broadest scope which the licensing party or any of its Subsidiaries has the
right to grant.

 

  (c) If a third party has the right to grant licenses under a patent to a Party
and its Qualified Subsidiaries (as “Licensee”) with the consent of the other
Party or any of its Subsidiaries, said other Party and/or its Subsidiaries shall
provide said third party with any consent required to enable said third party to
license said Licensee, to the extent such patent would have been licensed
hereunder if such patent had been owned by a Party, on whatever terms such third
party may deem appropriate. Each Party, on behalf of itself and its
Subsidiaries, waives any right it may have to receive royalties or other
consideration from said third party as a result of said third party’s so
licensing said Licensee within the scope of the releases and/or licenses granted
under Sections 2 and 3 of this Agreement.

 

-10-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (d) The parties represent, warrant and covenant that they shall not
participate in the creation or acquisition of Subsidiaries where a primary
purpose of such creation or acquisition is to extend the benefits of this
Agreement to a third party and agree that any such attempt to extend such
benefits shall be null and void.

 

  (e) If either Party and/or one or more of their Subsidiaries (“First Party”)
owns or has the right to enforce, control or significantly influence the
enforcement of any rights in any patent but such First Party does not have the
right to license (in part or in whole) those rights to the other Party to this
Agreement (the “Second Party”) hereunder (“Restricted Patent Rights”), then, if
and to the extent that such Restricted Patent Rights would have been licensed to
the Second Party if the First Party had the right to license such patents:

 

  (1) the First Party agrees that it shall not assert such Restricted Patent
Rights against the Licensed Products of the Second Party or any Party’s
manufacture, use, sale, offer for sale or import of such products;

 

  (2) the First Party shall not give its consent to allow a third party entity
to assert the Restricted Patent Rights against the Licensed Products of the
Second Party or any party’s manufacture, use, sale, offer for sale or import of
such products; provided that (i) this restriction shall be dropped if the Second
Party first initiates litigation alleging infringement of patent rights against
the holder of the Restricted Patent Rights, and (ii) in any event the First
Party shall be free to fulfill its preexisting contractual obligations to
provide assistance and support as may be required under the relevant contractual
agreement; and

 

  (3) the First Party promises to off-set or repay to the Second Party any
monetary awards for damages and/or royalties actually to be paid or paid by the
Second Party and owing to said First Party as a result of litigation or in
compromise of any claim by the holder of the Restricted Patent Rights against
the Licensed Products of the Second Party or any party’s manufacture, use, sale,
offer for sale or import of such products to the extent reasonably attributable
to such Restricted Patent Rights.

 

  (f) The extension of license rights to a Qualified Subsidiary shall apply only
during the time period when such Subsidiary meets all requisite conditions of a
Qualified Subsidiary. However, if a Subsidiary of a Party that holds any Patents
that are licensed to the other Party hereunder ceases to meet all requisite
conditions of being a Subsidiary, the licenses granted by such Subsidiary to the
other Party under this Agreement shall continue for the life of such Patents
even after such entity ceases to meet all the requirements of being a
Subsidiary.

 

-11-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (g) Notwithstanding anything to the contrary contained herein, in the event
that either Party or any of its Subsidiaries obtains rights to grant licenses
under any patents that would be included within the Patents licensed hereunder
but for the fact that such a license would require the Party granting such
license to make payments to a third party, such patents shall be included within
the NVIDIA Patents or the Intel Patents, as the case may be, if the Party to
whom such patents would be licensed under this Agreement agrees in a separate
written agreement to be bound by, and protect such grantor against, those
payment obligations.

 

3.6. Waiver of Indirect Infringement Liability.

 

  (a) For purposes of this Section 3.6, “Indirect Infringement” means a claim
for infringement where the accused infringer is not directly infringing the
subject patent rights(s), but is in some manner contributing to a third party’s
direct infringement of the subject patent rights(s) by, for example, supplying
parts or instructions to the third party that as a result of such parts or
instructions enable such third party to infringe directly the subject patent
rights(s). Indirect Infringement includes without limitation contributory
infringement and inducing infringement.

 

  (b) Each Party agrees that, unless the licenses it has granted hereunder are
terminated pursuant to Section 4.2, for any Patents licensed hereunder and/or
subject to Section 3.5(e), it and its Subsidiaries will not assert a claim of
Indirect Infringement against the other Party or its Qualified Subsidiaries
licensed hereunder (“Licensed Party”) to the extent such a claim would be based
upon (a) any activity for which the Licensed Party is licensed under this
Agreement, or (b) the Licensed Party providing instructions regarding or sample
designs related to its Licensed Products. The parties agree that the foregoing
sentence does not and shall not in any way limit their respective rights to
assert direct or indirect claims of infringement against third parties.

 

3.7. No Other Rights. No other rights are granted hereunder, by implication,
estoppel, statute or otherwise, except as expressly provided herein.
Specifically, (i) except as expressly provided in Section 3, nothing in the
licenses granted hereunder or otherwise contained in this Agreement shall
expressly or by implication, estoppel or otherwise give either Party any right
to license the other Party’s Patents to others, and (ii) no license or immunity
is granted by either Party hereto directly or by implication, estoppel or
otherwise to any third parties acquiring items from either Party for the
combination of Licensed Products with other items or for the use of such
combination.

 

4. TERM AND TERMINATION FOR CAUSE

 

4.1. Term. This Agreement and the rights and licenses granted hereunder shall
become effective on the Effective Date, and shall continue in effect until the
expiration of the last patent licensed hereunder to expire unless such rights
and licenses are sooner terminated by a Party pursuant to Section 4.2. Except as
expressly set forth in Sections 4.2(a) or 4.2(b), neither this Agreement nor any
of the rights or licenses granted herein may be terminated for any reason.

 

-12-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

4.2. Termination for Cause.

 

  (a) NVIDIA may terminate, at its option, this Agreement or Intel’s rights and
licenses hereunder upon written notice if Intel fails to pay an amount due under
Section 7.1 and does not cure such non-payment within sixty (60) days after
receiving written notice from NVIDIA complaining thereof.

 

  (b) A Party hereto may terminate, at its option, this Agreement or the other
Party’s rights and licenses hereunder upon sixty (60) days written notice of
termination to the other Party given at any time upon or after:

 

  (1) the filing by the other Party of a petition in bankruptcy or insolvency;

 

  (2) any adjudication that the other Party is bankrupt or insolvent;

 

  (3) the filing by the other Party of any petition or answer seeking
reorganization, readjustment or arrangement of its business under any law
relating to bankruptcy or insolvency or the insolvency of such other Party;

 

  (4) the appointment of a receiver, supervisor or liquidator for all or
substantially all of the property of the other Party;

 

  (5) the making by the other Party of any assignment for the benefit of
creditors;

 

  (6) the institution of any proceedings for the liquidation or winding up of
the other Party’s business or for the termination of its corporate charter; or

 

  (7) the other Party (“Changed Party”) undergoes a Change of Control. For
purposes of this Section, “Change of Control” shall mean a transaction or a
series of related transactions in which (a) one person or entity or more than
one related persons or entities who did not previously own more than a fifty
percent (50%) interest in the Changed Party obtains more than fifty percent
(50%) interest in the Changed Party, (b) one or more related parties who did not
prior to such transaction or series of transactions have the ability to control
the decisions of the Changed Party or its successor in interest, and have
subsequently obtained the ability to control the decisions of the Changed Party
or its successors in interest, or (c) the Changed Party merges with or transfers
substantially all of its assets to a third party in which the shareholders of
such Changed Party immediately before the transaction own less than a fifty
percent (50%) interest in the acquiring or surviving entity immediately after
the transaction.

 

-13-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (8) [ * ].

 

  (c) In the event this Agreement or the other Party’s rights and licenses
hereunder are terminated under Section 4.2(a) or Subsections 4.2(b)(1) through
4.2(b)(6), all licenses and rights granted to such terminated Party and its
Qualified Subsidiaries, except for those listed in Section 4.3 and subsection
(d) below, shall terminate effective immediately upon such termination, but the
rights and licenses granted to the other Party and its Qualified Subsidiaries
shall survive such termination subject to the non-terminated Party’s continued
compliance with the terms and conditions of this Agreement.

 

  (d) In the event either Party terminates this Agreement or the other Party’s
rights and licenses hereunder under Subsection 4.2(b)(7), all licenses and
rights granted to such terminated Party and its Qualified Subsidiaries in this
Agreement, except for those listed in Section 4.3, shall terminate effective
immediately upon such termination, provided however that those specific Licensed
Products of the terminated Party and/or its Qualified Subsidiaries that: (i) are
currently being sold by the terminated Party and/or its Qualified Subsidiaries
at the date of such termination; or (ii) were actually being developed by or for
the terminated Party and/or its Qualified Subsidiaries prior to the date of such
termination, are offered for sale to the public by the terminated Party and/or
its Qualified Subsidiaries within nine (9) months after the date of such
termination, and are sold by the terminated Party and/or its Qualified
Subsidiaries in reasonable commercial quantities for the terminated Party within
ten (10) months after the date of such termination shall remain licensed under
the Patents of the terminating Party and its Subsidiaries for so long as the
terminated Party complies with the terms and conditions of this Agreement. The
Parties agree that this Section 4.2(d) is intended to extend the license only to
the identical Licensed Products that meet the foregoing criteria at the time of
termination and that any change to the Licensed Products, including any changes
to the Licensed Product capabilities, features, or design (other than
(a) changes in packaging and (b) semiconductor manufacturing process shrinks
that do not alter in any way, other than clock speeds and/or voltages, the
Licensed Products features or capabilities), shall render it a different product
and not subject to any extended licenses under this Section 4.2(d). In the event
this Agreement or the other Party’s rights and licenses hereunder are terminated
under Subsection 4.2(b)(7), all licenses and rights granted to the
non-terminated Party and its Qualified Subsidiaries shall survive such
termination subject to the non-terminated Party’s continued compliance with the
terms and conditions of this Agreement.

 

4.3. Survival. The provisions of Sections 1, 2, 4.2(b)(7), 4.2(c), 4.2(d), 4.3,
5, 6, 7, 8 and 9 shall survive any termination or expiration of this Agreement.

 

5. DISCLAIMER

 

5.1. Nothing contained in this Agreement shall be construed as:

 

  (a) a warranty or representation by either of the parties to this Agreement as
to the validity, enforceability or scope of any class or type of Patent Right;
or

 

-14-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (b) a warranty or representation that any manufacture, sale, lease, use or
other disposition of Licensed Products hereunder will be free from infringement
of any patent rights or other intellectual property rights of either Party or
any third party; or

 

  (c) an agreement or obligation to bring or prosecute actions or suits against
third parties for infringement or conferring any right to bring or prosecute
actions or suits against third parties for infringement; or

 

  (d) an agreement or obligation to defend any action or suit brought by a third
party that challenges the validity of any of its patents; or

 

  (e) conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party; or

 

  (f) conferring by implication, estoppel or otherwise, upon any Party licensed
hereunder, any license or other right under any Patent Rights, copyright,
maskwork, trade secret, trademark other intellectual property right except the
licenses and rights expressly granted hereunder; or

 

  (g) a requirement that either Party file or maintain any patent; or

 

  (h) an obligation to furnish any technical or other information or know-how;
or

 

  (i) an obligation to file any patent application, or to secure any patent or
patent rights, or to maintain any patent in force.

 

5.2 NO IMPLIED WARRANTIES. EACH PARTY HEREBY DISCLAIMS ANY IMPLIED WARRANTIES
WITH RESPECT TO THE PATENTS LICENSED HEREUNDER, INCLUDING WITHOUT LIMITATION,
THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

6. CONFIDENTIALITY

 

6.1. Confidentiality of Terms. The Parties shall keep the terms of
Section 4.2(b)(8) (“Confidential Terms”) confidential and shall not now or
hereafter divulge the Confidential Terms to any third party except:

 

  (a) as required by law or legal process; or

 

  (b) to the extent that confidential treatment is not obtained by NVIDIA from
the U.S. Securities and Exchange Commission (the “SEC”); or

 

-15-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  (c) in confidence to legal counsel, accountants, banks and financing sources
and other third parties and their advisors having a reasonable need to know,
with disclosure to banks and financing sources, other third parties and their
advisors to be (A) made solely in connection with complying with information
requests associated with contemplated or executed financial transactions or
Change of Control or similar transactions, and (B) subject to written
obligations of non-disclosure, non-use and safe-keeping.

 

7. FINANCIAL PROVISIONS

 

7.1 Payments from Intel to NVIDIA. Intel agrees to pay NVIDIA, or any U.S. based
designee of NVIDIA, the total sum of One Billion Five Hundred Million Dollars
(US $1,500,000,000), in U.S. currency, in accordance with the following
schedule:

 

Due Date

   Amount  

January 18, 2011

   US $ 300,000,000   

January 13, 2012

   US $ 300,000,000   

January 15, 2013

   US $ 300,000,000   

January 15, 2014

   US $ 200,000,000   

January 15, 2015

   US $ 200,000,000   

January 15, 2016

   US $ 200,000,000   

TOTAL

   US $ 1,500,000,000   

 

7.2 Payment. Such payment is due from Intel who may not transfer this obligation
to any other company or entity. All payments under this Agreement will be made
by and between Intel and NVIDIA, or NVIDIA’s U.S. based designee (all of which
designees would be U.S. corporations and the beneficial owners of any income
received under this Agreement) with no U.S. withholding tax applicable on such
payments as set forth in Section 1442 of the U.S. Internal Revenue Code as of
the Effective Date. The payments specified in Section 7.1 are non-refundable and
shall be made by wire transfer of immediately available funds to the following
NVIDIA account (or such other U.S. bank account as NVIDIA shall identify in
writing to Intel):

For: NVIDIA Corporation

Bank [ * ]

Beneficiary Name: NVIDIA Corporation

Beneficiary Address: 2701 San Tomas Expressway, Santa Clara, CA 95050

Account Number: [ * ]

ABA routing Number: [ * ]

 

-16-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Such payments shall be made in all circumstances, and are not contingent upon
the occurrence or non-occurrence of any event, including without limitation a
Change of Control, and will survive any termination of this Agreement for any
reason.

 

7.3 Taxes. Each Party is responsible for reporting and paying its own income
taxes, corporate taxes and applicable franchise taxes imposed on such Party as a
result of the payments or transactions contemplated by this Agreement.

 

7.4 Late Payment. Any failure by Intel to make any of the payments as set forth
in Section 7.1 shall be deemed a material breach of this Agreement and shall be
subject to NVIDIA’s termination rights under Section 4.2(a) (including the
notice and cure provisions therein). In addition, Intel agrees that any payments
required under the terms of this Agreement which are not paid when due will
accrue interest at the prime lending rate as reported by the Wall Street Journal
on the day such payment is due (or, if the due date is on a day when such rate
is not reported, on the most recent prior day on which such rate is reported)
plus three percent (3%) or the maximum rate allowable by law, whichever is less.
In addition to all other sums payable hereunder, Intel shall pay all reasonable
expenses incurred by NVIDIA, including attorneys’ fees, in connection with
collection and other enforcement proceeding resulting from or in connection with
any failure by Intel to pay amounts when due under this Section 7. The rights
under this Section 7.4 are in addition to, and shall in no way limit, any other
rights and remedies available to NVIDIA.

 

8. PRIOR LICENSE AGREEMENTS

 

8.1 The Parties agree to amend the Chipset License by adding the following at
the end of Section 2.14 of the Chipset License:

“Notwithstanding anything else in this Agreement, NVIDIA Licensed Chipsets shall
not include any Intel Chipsets that are capable of electrically interfacing
directly (with or without buffering or pin, pad or bump reassignment) with an
Intel Processor that has an integrated (whether on-die or in-package) main
memory controller, such as, without limitation, the Intel Processor families
that are code named ‘Nehalem’, ‘Westmere’ and ‘Sandy Bridge.’”

 

8.2 The Parties further agree to amend the Chipset License by deleting the last
sentence of Section 5.2(a) so that the entire amended Section 5.2(a) would read
as follows:

“Either Party may terminate the other Party’s rights and licenses hereunder upon
notice if the other Party commits a material breach of this Agreement and does
not correct such breach within sixty (60) days after receiving written notice
complaining thereof.”

 

8.3 Except as expressly set forth in this Section 8, the execution of this
Agreement shall not in any way alter the Parties’ rights or obligations under
the Chipset License.

 

-17-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

8.4 Notwithstanding anything to the contrary in the Prior Cross License
Agreement (as defined in Section 9.6(a)), each Party agrees not to take any
action to terminate the Prior Cross License Agreement (or rights and licenses
granted to the other Party or any of its Qualified Subsidiaries under the Prior
Cross License Agreement) under Sections 4.2(a) or 4.2(b) of the Prior Cross
License Agreement, unless and until, if ever, this Agreement is (and solely to
the same extent that the rights and licenses granted to such other Party and its
Qualified Subsidiaries under this Agreement are) terminated in accordance with
the terms and conditions of this Agreement. For clarity, any such termination of
this Agreement shall not itself constitute a breach of the Prior Cross License
Agreement or itself give rise to any right of a Party to terminate the Prior
Cross License Agreement, and subject to the limitation in the foregoing
sentence, any right of a Party to terminate the Prior Cross License Agreement
shall be determined exclusively pursuant to and in accordance with the terms and
conditions of the Prior Cross License Agreement.

 

9. MISCELLANEOUS PROVISIONS

 

9.1. Authority. Each of the parties hereto represents and warrants that it has
the right to grant the other the licenses and releases granted hereunder.

 

9.2. No Assignment. This Agreement is personal to the parties, and the Agreement
or any right or obligation hereunder is not assignable, whether in conjunction
with a change in ownership, merger, acquisition, the sale or transfer of all, or
substantially all or any part of a Party’s business or assets or otherwise,
either voluntarily, by operation of law, or otherwise, without the prior written
consent of the other Party, which consent may be withheld at the sole discretion
of such other Party. Any such purported assignment or transfer shall be deemed a
breach of this Agreement and shall be null and void. This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors and assigns. Notwithstanding the foregoing or any other provision of
this Agreement, the occurrence of any Change of Control shall not in itself be
deemed an assignment of this Agreement, but such Change of Control shall be
subject to the provisions of Section 4.2 herein.

 

9.3. Notice. All notices required or permitted to be given hereunder shall be in
writing and shall be delivered by hand, or if dispatched by prepaid air courier
or by registered or certified airmail, postage prepaid, addressed as follows:

 

If to NVIDIA:    If to Intel: General Counsel    General Counsel NVIDIA
Corporation    Intel Corporation 2701 San Tomas Expressway    2200 Mission
College Blvd. Santa Clara, CA 95050    Santa Clara, CA 95052

Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Either Party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such Party as above provided at such
changed address.

 

-18-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

9.4. No Rule of Strict Construction. Regardless of which Party may have drafted
this Agreement or any part thereof, no rule of strict construction shall be
applied against either Party. If any provision of this Agreement is determined
by a court to be unenforceable, the parties shall deem the provision to be
modified to the extent necessary to allow it to be enforced to the extent
permitted by law, or if it cannot be modified, the provision will be severed and
deleted from this Agreement, and the remainder of the Agreement will continue in
effect.

 

9.5. Taxes. Each Party shall be responsible for the payment of its own tax
liability arising from this transaction.

 

9.6. Entire Agreement.

 

  (a) The rights and licenses granted under the Patent Cross License Agreement
entered into by and between Intel and NVIDIA as of November 18, 2004, as amended
by Amendment to Patent Cross License Agreement dated December 22, 2010 (“Prior
Cross License Agreement”) shall remain in full force and effect in addition to
the rights and licenses granted under this Agreement, provided that: (i) with
respect to any Patent (as defined in the Prior Cross License Agreement) that is
licensed by a Party to the other Party under the Prior Cross License Agreement
and that is also licensed to such other Party under the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall exclusively
govern in respect of the rights, licenses, immunities and other terms and
conditions associated with such Patent, for so long as the rights and licenses
of such other Party remain in full force and effect under this Agreement, and
(ii) with respect to any Patent (as defined in the Prior Cross License
Agreement) that was licensed by a Party to the other Party under the Prior Cross
License Agreement but that is not for any reason licensed to such other Party
under the terms and conditions of this Agreement (including, without limitation,
by virtue of a Party having sold or assigned any rights in and to any such
Patent prior to the Effective Date), the terms and conditions of the Prior Cross
License Agreement shall exclusively govern in respect of the rights, licenses,
immunities and other terms and conditions associated with such Patent. For
clarity, in the event that the rights or licenses of a Party under this
Agreement are terminated for any reason, the terms and conditions of the Prior
Cross License Agreement shall govern all rights, license, immunities of such
Party associated with any Patent that is licensed under the terms of the Prior
Cross License Agreement.

 

  (b) The Chipset License shall remain in full force and effect as amended by
Section 8 of this Agreement.

 

  (c) Except as set forth in this Section 9.6, this Agreement and the attached
exhibit(s), the Prior Cross License Agreement and the Chipset License embody the
entire understanding of the parties with respect to the subject matter hereof,
and merge all prior oral or written communications between them, and neither of
the parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. No oral explanation or oral information
by either Party hereto shall alter the meaning or interpretation of this
Agreement.

 

-19-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

9.7. Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

 

9.8. Governing Law. This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of
Delaware, without reference to conflict of laws principles.

 

9.9. Jurisdiction. Intel and NVIDIA agree that all disputes and litigation
regarding this Agreement and matters connected with its performance shall be
subject to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware pursuant to 10 Del. C. Section 346 or the United States District Court
for the District of Delaware.

 

9.10. Dispute Resolution. Prior to initiating litigation proceedings, any
dispute arising directly under the express terms of this Agreement or the
grounds for termination of any rights granted under this Agreement shall be
resolved as follows: First, senior executives of both Parties shall meet within
thirty (30) days of either Party providing written notice in accordance with
Section 9.3 to the other Party of a dispute to attempt to resolve such dispute.
If the senior executives cannot resolve the dispute, either Party may make a
written demand for formal dispute resolution by tendering to the other Party
notice of the dispute and its intent to invoke the terms of this Section 9.10.
The Parties agree to meet within ninety (90) days of such a demand with an
impartial mediator selected by mutual agreement for a one-day non-binding
mediation of the dispute. In the event the Parties cannot agree on a mediator,
they shall each select one independent nominator, who shall not at any time have
been employed or engaged by either Party, and the two nominators shall agree on
and appoint the mediator. If the Parties have not agreed on resolution of the
dispute within thirty (30) days after the one-day mediation, either Party may
begin litigation proceedings.

 

9.11. Compliance with Laws. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of the parties hereto and of the Subsidiaries
of the parties shall be subject to all laws, present and future, of any
government having jurisdiction over the parties hereto or the Subsidiaries of
the parties, and to orders, regulations, directions or requests of any such
government.

 

9.12. Force Majeure. The parties hereto shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by war,
acts of public enemies, strikes or other labor disturbances, fires, floods, acts
of God, or any causes of like or different kind beyond the control of the
parties.

 

9.13. Assignment of Patents. Neither Party shall assign or grant any right under
any of its Patents unless such assignment or grant is made subject to the terms
of this Agreement.

 

-20-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

9.14. Patent Inquiries. Each Party shall, upon a request from the other Party
sufficiently identifying any patent or patent application, inform the other
Party as to the extent to which said patent or patent application is subject to
the licenses and other rights granted hereunder. If such licenses or other
rights under said patent or patent application are restricted in scope, copies
of all pertinent provisions of any contract or other arrangement creating such
restrictions shall, upon request, be furnished to the Party making such request,
unless such disclosure is prevented by such contract, and in such event, a
statement of the nature of such restriction shall be provided to the extent
permitted.

 

-21-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date below written.

 

INTEL CORPORATION     NVIDIA CORPORATION By:  

/s/ Paul S. Otellini

    By:  

/s/ Jen-Hsun Huang

Paul S. Otellini

   

Jen-Hsun Huang

Printed Name     Printed Name

President & CEO

   

President and Chief Executive Officer

Title     Title

1/10/11

   

1/10/2011

Date     Date

 

-22-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

STIPULATION FOR DISMISSAL WITH PREJUDICE

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

INTEL CORPORATION,

 

Plaintiff/Counterclaim Defendant,

 

v.

 

NVIDIA CORPORATION,

 

Defendant/Counterclaim Plaintiff.

 

   C.A. No. 4373-VCS

STIPULATION AND ORDER OF DISMISSAL

IT IS HEREBY STIPULATED, pursuant to Chancery Court Rule 41(a), by counsel for
the undersigned parties, that all claims and counterclaims asserted in the
above-captioned action be, and hereby are, dismissed with prejudice. Each Party
shall bear its own costs.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

OF COUNSEL:      

 

Stephen C. Neal (CA Bar # 170085)

John C. Dwyer (CA Bar # 136533)

COOLEY LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Telephone:        (650) 843-5000

 

Michael G. Rhodes (CA Bar # 116127)

COOLEY LLP

101 California Street – 5th Floor

San Francisco, CA 94111-5800

Telephone:        (415) 693-2000

  

Gregory P. Williams (#2168)

John D. Hendershot (#4178)

Blake Rohrbacher (#4750)

Scott W. Perkins (#5049)

Jillian G. Remming (#5097)

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

920 North King Street

Wilmington, DE 19801

Telephone: (302) 651-7700

 

Counsel for NVIDIA Corporation

OF COUNSEL:      

 

George M. Newcombe

Jeffrey E. Ostrow

Patrick E. King

SIMPSON THACHER & BARTLETT LLP

2550 Hanover Street

Palo Alto, CA 94304

Tel: (650) 251-5000

Fax: (650) 251-5002

 

James L. Quarles III

Howard M. Shapiro

Peter J. Macdonald

WILMER CUTLER PICKERING HALE AND DORR LLP

1875 Pennsylvania Ave, NW

Washington, DC 20006

Tel: (202) 663-6000

Fax: (202) 663-6363

  

Martin S. Lessner (No. 3109)

John Shaw (No. 3362)

Tammy L. Mercer (No. 4957

Emily V. Burton (No. 5142)

YOUNG CONA WAY STARGATT & TAYLOR, LLP

The Brandywine Building, 17th Floor

1000 West Street

Wilmington, DE 19801

Tel: (302) 571-6689

Fax: (302) 571-3334

 

Counsel for Intel Corporation

Dated: January     , 2011

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

SO ORDERED this      day of             , 2011.

 

 

 

The Honorable Leo E. Strine, Jr.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.